Exhibit 10.28

 

BETA OIL & GAS, INC.
STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”), is made and entered into as of
the 1st day of October, 2002, by and between BETA OIL & GAS, INC., a Nevada
corporation (the “Corporation”), and David A. Wilkins, a future employee
(employee, future employee, consultant, director) of the Corporation
(“Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, as an inducement to Optionee to accept the employment offered to him by
the Corporation, the Board of Directors of the Corporation has authorized the
grant to Optionee of an option to purchase all or any part of 500,000 shares of
the Corporation’s Common Stock for cash at a purchase price of One and 30/100
Dollars ($1.30.) per share, such option to be for the term and upon the terms
and conditions hereinafter set forth; and

 

WHEREAS, Optionee desires to accept such grant upon such terms and conditions,
including restrictions on the transfer and sale of such shares as hereinafter
set forth.

 

NOW, THEREFORE, considering the premises, and inconsideration of the mutual
covenants, agreements and undertakings herein contained, the parties hereto,
intending to be legally bound, do hereby agree as follows:

 

1.             Definitions.

 

The following are definitions of certain terms as used in this Agreement:

 

(a)           “Board” or “Board of Directors” means the board of directors of
the Corporation.

 

(b)           “Common Stock” means the common stock, par value $0.001 per share,
of the Corporation.

 

(c)           “Exchange Act” means the Securities Exchange Act of 1934, as it
exists now or from time to time may hereafter be amended.

 

(d)           “Exercise Price” means $1.30 per share, subject to possible
adjustment pursuant to Section 11.

 

(e)           “Expiration Date” means October 1, 2012, or earlier as provided at
Section 3 hereof.

 

(f)            “Fair Market Value” means for the relevant day, the value of a
share of Common Stock determined as follows:

 

1

--------------------------------------------------------------------------------


 

(i)                                     If shares of Common Stock are listed on
the New York Stock Exchange, the American Stock Exchange or such other
securities exchange designated by the Board, or admitted to unlisted trading
privileges on any such exchange, or if the shares of Common Stock are quoted on
The Nasdaq Stock Market or other National Association of Securities Dealers,
Inc. system that reports closing prices, the fair market value shall be the
closing price of the Common Stock as reported by such exchange or system on the
day the fair market value is to be determined, or if no such price is reported
for such day, then the determination of such closing price shall be as of the
last immediately preceding day on which the closing price is so reported;

 

(ii)                                  If the shares of Common Stock are not so
listed or admitted to unlisted trading privileges or so quoted, the fair market
value shall be the average of the last reported highest bid and the lowest asked
prices quoted on The Nasdaq Stock Market or, if not so quoted, then by the
National Quotation Bureau, Inc. on the day the fair market value is determined;
or

 

(iii)                               If the shares of Common Stock are not so
listed or admitted to unlisted trading privileges or so quoted, and bid and
asked prices are not reported, the fair market value shall be determined in such
reasonable manner as may be prescribed by the Board.

 

(g)           “Option” means the right to purchase a specified number of shares
of Common Stock, subject to the terms and conditions of this Agreement.

 

(h)           “Option Shares” means 500,000 shares of the Common Stock, subject
to possible adjustment pursuant to Section 11.

 

(i)            “Optionee” means David A. Wilkins.

 

(j)            “Securities Act” means the Securities Act of 1933, as amended.

 

(k)           “Termination of Employment” means when Optionee’s employment
relationship with the Corporation and all of its Subsidiaries is terminated,
regardless of any severance arrangements.  A transfer from the Corporation to a
Subsidiary or affiliate of the Corporation or a Subsidiary, or vice versa, a
leave of absence approved by the Board, and a leave of absence pursuant to which
the Corporation is legally required to re-employ the Optionee are not a
Termination of Employment for purposes of this Agreement.

 

2.             Rules of Construction.

 

(a)           Governing Law.  The construction and operation of this Agreement
are governed by the laws governing the interpretation and enforcement of
contracts of the State of Oklahoma and the laws of the State of Nevada governing
the Option Shares.

 

2

--------------------------------------------------------------------------------


 

(b)           Headings.  All headings in this Agreement are for reference only
and are not to be utilized in construing this Agreement.

 

(c)           Gender.  Unless clearly appropriate, all nouns of either gender
refer indifferently to persons of either gender.

 

(d)           Singular and Plural.  Unless clearly inappropriate, singular terms
refer also to the plural and vice versa.

 

(e)           Severability.  If any provision of this Agreement is determined to
be illegal or invalid for any reason, the remaining provisions shall continue in
full force and effect and shall be construed and enforced as if the illegal or
invalid provision did not exist, unless the continuance of this Agreement in
such circumstances is not consistent with its purposes.

 

3.             Option Grant; Term; and Vesting.

 

(a)           Grant of Option.  The Corporation hereby grants to Optionee the
Option to purchase, upon and subject to the terms and conditions of this
Agreement, all or any part of 500,000 authorized, but unissued shares of the
Corporation’s Common Stock for cash at the Exercise Price of $1.30 per share,
subject to adjustment pursuant to Section 11.

 

(b)           Term of Option.  The term of the Option shall expire at 5:00 p.m.,
October 1, 2012, Central Daylight time, on the day, which is the eighth
anniversary of the date of this Agreement unless the Option shall theretofore
have been terminated in accordance with the provisions hereinafter set forth.

 

(c)           Vesting of Option.  The Option shall vest and become exercisable
in installments of 166,667, 166,667 and 166,666 shares on October 1, 2003, 2004
and 2005, respectively, and shall thereafter remain exercisable as to all of the
Shares until the expiration of the term of the Option; provided, that Optionee
is then and has continuously been in the employ of the Corporation.

 

4.             General Terms.

 

The foregoing option shall be subject to the following terms and conditions:

 

(a)           Price.  The price to be paid for each of the Option Shares with
respect to which the Option is exercised, shall be the Exercise Price.

 

(b)           Exercise of Option.  Payment of the Exercise Price for the number
of shares as to which the Option is being exercised shall be by cash and in full
on the date of exercise.  The Option shall not be exercisable with respect to
fractions of a share.

 

3

--------------------------------------------------------------------------------


 

(c)           Notice of Exercise.  Each exercise of the Option herein granted
shall be by written notice to the Corporation in the form of Exhibit A hereto.

 

(d)           Investment Representation.  If stock to be delivered pursuant to
exercise of the Option has not been registered under the Securities Act ,
Optionee agrees to represent and warrant in writing at the time of any exercise
that the Option Shares are being purchased only for investment and without any
present intention to sell or distribute such Option Shares, and further agrees
that the certificate or certificates evidencing the Option Shares so acquired
contain the appropri­ate legend and will be sold or transferred only in
accordance with the rules and regulations of the Securities and Exchange
Com­mission or any applicable law, regulation, or rule of any governmental
agency.

 

(e)           Taxes.  Optionee shall pay all transfer taxes and all other fees
and expenses incident to the transfer or delivery of stock pursuant to this
Agreement.

 

5.             Exercise Procedure.  The Option, if exercised, shall be exercised
by written notice delivered to the Corporation stating the number of Shares with
respect to which the Option is being exercised, together with cash in the amount
of the Exercise Price of such Shares and the written statement provided for in
Section 4(d) hereof, if required by said Section 4(d).    Not less than one
share may be purchased at any one time unless the number purchased is the total
number of Shares at the time purchasable under the Option.

 

6.             Termination of Employment.  Upon Termination of Employment for
any reason other than the death, disability (as defined in section 22(e)(3) of
the Internal Revenue Code of 1986, as amended) or discharge of Optionee for
“cause” (as determined by the Board of Directors of the Corporation in its sole
discretion), Optionee shall have the right, at any time within three months
after such Termination of Employment, to exercise the Option only as to those
Shares with respect to which installments had accrued under Section 3(c) hereof
as of the date of such Termination of Employment; provided, that all rights
under the Option shall expire in any event on the day specified in Section 3(b)
hereof.  If Optionee shall be discharged by the Corporation for cause, the
Optionee’s right to exercise the Option shall expire concurrently with such
discharge for cause notwithstanding the vesting of any installments under
Section 3(c).

 

7.             Death or Disability of Optionee.  If Optionee shall die while in
the employ of the Corporation or a Subsidiary of the Corporation, or in the
three-month period referred to in Section 6 hereof, the person or persons to
whom Optionee’s rights under the Option shall have passed by will or by the
applicable laws of descent and distribution shall have the right, at any time
within one year after the date of Optionee’s death, to exercise the Option as to
those Shares with respect to which installments had accrued under Section 3(c)
hereof as of the date of Termination of Employment; provided, that all rights
under the Option shall expire in any event on the day specified in Section 3(b)
hereof.  If Optionee’s employment with the Corporation or a Subsidiary of the
Corporation shall terminate by reason of his total and permanent disability, he
may within 12 months after his Termination of Employment exercise

 

4

--------------------------------------------------------------------------------


 

his Option to the extent he was entitled to exercise it at the date of his
Termination of Employment.

 

8.             Non-Transferability of Options.  The Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner
during the period ending one year from the date of grant and thereafter only (i)
after written notice to the Board of Directors and (ii) in a manner which is in
compliance with all applicable provisions of the Securities Act and the
Securities Exchange Act of 1934, as amended, to the reasonable satisfaction of
the Corporation. Upon any permitted sale or other transfer, the transferee shall
remain subject to all terms and conditions of this Agreement.

 

9.             Rights as Shareholder.  The Optionee shall have no rights of a
shareholder as to Option Shares subject to the Option until, after proper
exercise of the Option or other action required, such Option Shares shall have
been recorded on the Corporation’s official shareholder records as having been
issued to Optionee.  No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such Option Shares are
recorded as issued to Optionee in the Corporation’s official shareholder
records.

 

10.           Withholding Tax.  Upon the exercise of the Option, the Optionee
will be required to pay to the Corporation for remittance to the appropriate
taxing authorities an amount necessary to satisfy the Optionee’s portion of
federal, state and local withholding, FICA and Medicare taxes, if any, incurred
by reason of the exercise of the Option.  The Optionee may elect to have the tax
withholding obligation incurred upon the exercise of the Option satisfied by the
withholding of cash otherwise due the Optionee from the Corporation.

 

11.           Adjustments to Reflect Changes in Capital Structure.  Subject to
any required action by the shareholders of the Corporation, the number of Option
Shares covered by this Option, as well as the Exercise Price per Option Share,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Corporation; provided, however,
that conversion of any convertible securities of the Corporation shall not be
deemed to have been “effected without receipt of consideration.” Such adjustment
shall be made by the Board of Directors, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or Exercise Price of
Option Shares subject to this Agreement.

 

In the event of the proposed dissolution or liquidation of the Corporation, the
Option represented by this Agreement will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board of
Directors. The Board of Directors may, in the exercise of its sole discretion in
such instances, declare that the Option represented by this Agreement shall
terminate as of a date fixed by the Board of Directors and give the

 

5

--------------------------------------------------------------------------------


 

Optionee the right to exercise his Option as to all or any part of the Option
Shares, including Option Shares as to which the Option would not otherwise be
exercisable. In the event of the proposed sale of all or substantially all of
the assets of the Corporation, or the merger of the Corporation with or into
another corporation in a transaction in which the Corporation is not the
survivor, the Option represented by this Agreement shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board of Directors
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, that the Optionee shall have the right to exercise
the Option as to all of the Option Shares, including Option Shares as to which
the Option would not otherwise be exercisable. If the Board of Directors makes
the Option fully exercisable in lieu of assumption or substitution in the event
of such a merger or sale of assets, the Board of Directors shall notify the
Optionee that the Option shall be fully exercisable for a period of 30 days from
the date of such notice, and the Option will terminate upon the expiration of
such period.

 

12.           Nondisclosure.  Notwithstanding anything to the contrary herein,
this Agreement shall be terminated if Optionee shall, without prior written
authorization from the Corporation, disclose to anyone outside the Corporation,
or use in other than the Corporation’s business, any confidential information or
material relating to the business of the Corporation.

 

13.           Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be deemed to have been duly
given if in writing and delivered (a) personally, (b) by facsimile transmission,
(c) by courier service, or (d) by registered or certified mail, return receipt
requested, at the following addresses:

 

If to the Corporation:

Beta Oil & Gas, Inc.

 

Two Warren Place

 

6120 South Yale Avenue, Suite 813

 

Tulsa, OK  74136

 

Facsimile No. (918) 495-2077

 

Attention:  Secretary of the Corporation

 

 

If to the Optionee:

David A. Wilkins

 

 

 

 

Tulsa, OK

 

Facsimile No.

 

 

 

Any party may change the address to which such communications are to be directed
to it by giving written notice to the other party in the manner provided in this
Section 13.

 

6

--------------------------------------------------------------------------------


 

14.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, trustees, successors and assigns.

 

EXECUTED as of February 4, 2003.

 

 

 

 

 

 

BETA OIL & GAS, INC.

 

 

 

 

 

By:

/s/ Robert E. Davis, Jr.

 

 

Robert E. Davis, Jr.

 

Chairman of the Board

 

 

 

OPTIONEE:

 

 

 

 

 

By:

/s/ David A. Wilkins

 

 

David A. Wilkins

 

7

--------------------------------------------------------------------------------


 

STOCK OPTION AGREEMENT
EXHIBIT A
NOTICE OF EXERCISE

 

(To be signed by the Optionee at the time of exercise of his Option to purchase
shares of common stock (“Shares”) of Beta Oil & Gas, Inc. (“Company”).)

 

The undersigned Optionee states and represents to the Company as follows:

 

(a)           I hereby irrevocably elect to exercise the Option to the extent of
purchasing                          Shares;

 

(b)           I enclose full payment of the aggregate Exercise Price for the
Shares by delivering herewith certified funds or a bank cashier’s check in the
amount of $                   ;

 

(c)           Please issue a certificate for the Shares being purchased
registered in the name of the undersigned and deliver such certificate to me at
the address stated below.

 

 

Dated:

 

 

 

 

 

 

Signature

 

(This signature must conform in all respects to the name of the Optionee as
specified on the Stock Option Agreement.)

 

 

 

 

 

Printed Name

 

 

 

Address:

 

 

 

 

 

 

8

--------------------------------------------------------------------------------